Name: Commission Regulation (EEC) No 3561/90 of 11 December 1990 on determining the origin of certain ceramic products
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy
 Date Published: nan

 No L 347/ 10 Official Journal of the European Communities 12. 12. 90 COMMISSION REGULATION (EEC) No 3561/90 of 11 December 1990 on determining the origin of certain ceramic products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the common tariff and statistical nomenclature and on the Common Customs Tariff (*), as last amended by Regulation (EEC) No 3274/90 (2), and in particular Article 15 thereof, Whereas the classification of the goods described in Commission Regulation (EEC) No 2025/73 of 25 July 1973 on determining the origin of certain ceramic products (3) uses the Common Customs Tariff Nomencla ­ ture, which is itself based on the Customs Cooperation Council Nomenclature ; whereas this has been replaced by the Harmonized Commodity Description and Coding System which is applied in the Community by means of the combined nomenclature ; whereas, for reasons of clarity, it is preferable to replace Regulation (EEC) No 2025/73 entirely ; Whereas the abovementioned adaptations to the combined nomenclature constitute simple technical adap ­ tations not entailing any amendment concerning the scope of the rules, which had been previously laid down in Regulation (EEC) No 2025/73, HAS ADOPTED THIS REGULATION : Article 1 The decoration of ceramic articles falling within CN codes ex 4910, 6911 , 6912, 6913, ex 7117, ex 9401 , ex 9403 and ex 9405 shall not confer the origin of the country where that decoration was carried out, in so far as this decoration does not result in the goods obtained being classified under a heading other than the heading covering the products used. Article 2 The expression 'headings' used in this Regulation means the headings (four digit codes) used in the nomenclature which makes up the 'Harmonized Commodity Descrip ­ tion and Coding System'. Article J Regulation (EEC) No 2025/73 is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1990. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 256, 7. 9 . 1987, p . 1 . (2) OJ No L 315, 15. 11 . 1990, p . 2. (3) OJ No L 206, 27. 7. 1973, p. 32.